Stockton, J.
— ‘The demurrer to the indictment should have been sustained. The time laid, in both counts, for the commission of the offence, was subsequent to the taking effect of the present constitution of the State of Iowa, which provides that all offences less than felony, and in which the punishment does not exceed a fine of one hundred dollars, or imprisonment for thirty days, shall be tried summarily before a justice of the peace, on information under oath, without indictment or the intervention of a grand jury. Constitution, Art. 1, section 11. The punishment affixed by the statute, for the offence with which the defendant is charged, is, on the first conviction, a fine of twenty dollars and costs of prosecution, and imprisonment for ten days, unless the fine and costs are paid. Act of January 22, 1855, section 6. The grand jury, therefore, had no legal authority to inquire into the offence charged.
Judgment reversed.